—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (DePhillips, J.), dated May 12, 1997, which, upon a fact-finding order of the same court dated March 21, 1997, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal sale of a controlled substance in the third degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth for a period of up to 18 months. The appeal brings up for review the fact-finding order dated March 21, 1997.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s constitutional challenge to his stop and ar*445rest is unpreserved for appellate review. In any event, the police had probable cause to arrest him shortly after the drug transaction in question. The arrest was based on the observations and experience of a Street Narcotics Enforcement Unit police officer, who observed the appellant hand over a vial to another person in exchange for currency in an area known for drug sales, and the arrest of the buyer, who was in possession of a vial of what appeared to be crack cocaine (see, People v Pegram, 233 AD2d 468; People v Brown, 193 AD2d 612; People v Jones, 186 AD2d 681).
The appellant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.